Case 3:15-cv-01477-BJD-MCR Document 250 Filed 01/28/21 Page 1 of 4 PageID 7873




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


    PARKERVISION, INC.,                           )
                                                  )
                   Plaintiff,                     )
                                                  )
    v.                                            )       Case No. 3:15-cv-01477-BJD-JRK
                                                  )
    APPLE INC., et al.,                           )
                                                  )
                   Defendants.                    )
                                                  )


         JOINT STATUS REPORT AS TO THE STATUS OF THE ORLANDO CASE

           Plaintiff ParkerVision, Inc. and Defendants Qualcomm Incorporated (“Qualcomm”)

    and Apple Inc. (“Apple”) (collectively, “Defendants”), respectfully submit this Joint Status

    Report as to the Status of the Orlando Case as required by ECF No. 247.

           The Orlando case between ParkerVision and Qualcomm is proceeding, and currently

    engaged in expert discovery. See ParkerVision, Inc. v. Qualcomm Inc., et al, 14-cv-687, ECF

    No. 477. Due to a delay in expert discovery, the Court ordered the parties to submit an

    amended Case Management Report with proposed new dates for dispositive and Daubert

    briefing, as well as a discussion of the impact on the remaining deadlines, including trial. Id.

    at ECF No. 469. The parties have proposed new trial dates in June 2021. Id. at ECF No. 477.

    The Parties continue to believe that resolution of the issues in the Orlando case will likely

    eliminate the need to proceed with this case and, as such, request that the stay remain in place.




                                                      1
Case 3:15-cv-01477-BJD-MCR Document 250 Filed 01/28/21 Page 2 of 4 PageID 7874




    Dated: January 28, 2021

     SMITH HULSEY & BUSEY                        WEIL, GOTSHAL & MANGES LLP

     By /s/ John R. Thomas                       By /s/ Robert T. Vlasis III*
     Stephen D. Busey                            Brian E. Ferguson (pro hac vice) – Trial
     John R. Thomas                              Counsel
                                                 brian.ferguson@weil.com
     Florida Bar Number 117790                   Robert T. Vlasis III (pro hac vice)
     Florida Bar Number 77107                    Robert.vlasis@weil.com
     One Independent Drive | Suite 3300          WEIL, GOTSHAL & MANGES LLP
     Jacksonville, Florida 32202                 2001 M Street, N.W., Suite 600
     Tel: (904) 359-7700                         Washington, D.C. 20036
     Fax: (904) 359-7708                         Phone: (202) 682-7000
     busey@smithhulsey.com                       Fax: (202) 857-0940
     jthomas@smithhulsey.com
                                                 Edward Soto
     Counsel for Plaintiff ParkerVision, Inc.    Florida Bar Number: 265144
                                                 edward.soto@weil.com
     MINTZ, LEVIN, COHN, FERRIS,                 WEIL, GOTSHAL & MANGES LLP
     GLOVSKY AND POPEO PC                        1395 Brickell Ave, Suite 1200
                                                 Miami, FL 33131
     By /s/ Daniel B. Weinger*                   Phone: (305)577-3177
     Michael T. Renaud (Mass BBO No. 629783)     Fax: (305)374-7159
     James M. Wodarski (Mass BBO No. 627036)
     Michael J. McNamara (Mass BBO No. 665885)   Counsel for Defendant Apple Inc.
     William A. Meunier (Mass BBO No. 677571)
     Daniel B. Weinger (Mass BBO No. 681770)     COOLEY LLP
     One Financial Center
     Boston, MA 02111                            By /s/ Matthew J. Brigham*
     Tel: (617) 542-6000                         Stephen C. Neal
     Facsimile: (617) 542-2241                   (admitted pro hac vice; Trial Counsel)
     MTRenaud@mintz.com                          nealsc@cooley.com
     JWodarski@mintz.com                         Matthew J. Brigham (admitted pro hac vice)
     MMcNamara@mintz.com                         mbrigham@cooley.com
     WAMeunier@mintz.com                         Jeffrey Karr (admitted pro hac vice)
     DBWeinger@mintz.com                         jkarr@cooley.com
                                                 Dena Chen (admitted pro hac vice)
     Counsel for Plaintiff ParkerVision, Inc.    dchen@cooley.com
                                                 3175 Hanover Street
                                                 Palo Alto, CA 94306-2155
                                                 Phone: (650) 843-5000
                                                 Fax: (650) 849-7400
Case 3:15-cv-01477-BJD-MCR Document 250 Filed 01/28/21 Page 3 of 4 PageID 7875




                                                      Eamonn Gardner (admitted pro hac vice)
                                                      egardner@cooley.com
                                                      380 Interlocken Crescent, Suite 900
                                                      Broomfield, CO 80021-8023
                                                      Telephone: (720) 566-4000
                                                      Facsimile: (720) 720-566-4099

                                                      Stephen Smith (admitted pro hac vice)
                                                      ssmith@cooley.com
                                                      1299 Pennsylvania Avenue, NW, Suite 700
                                                      Washington, DC 20004
                                                      Phone: (202) 842-7800
                                                      Fax: (202) 842-7899

                                                      BEDELL, DITTMAR, DEVAULT,
                                                      PILLANS & COXE, P.A.

                                                      John A. DeVault, III
                                                      Florida Bar No. 103979
                                                      jad@bedellfirm.com
                                                      Michael E. Lockamy
                                                      Florida Bar No. 069626
                                                      mel@bedellfirm.com
                                                      The Bedell Building
                                                      101 East Adams Street
                                                      Jacksonville, Florida 32202
                                                      Telephone: (904) 353-0211
                                                      Facsimile: (904) 353-9307

                                                      Counsel for Defendant Qualcomm
                                                      Incorporated

    *Attorneys Weinger, Vlasis and Brigham have authorized their electronic signatures.
Case 3:15-cv-01477-BJD-MCR Document 250 Filed 01/28/21 Page 4 of 4 PageID 7876




                                   CERTIFICATE OF SERVICE

            I certify that on January 29, 2021, I electronically filed the foregoing with the Clerk of

    Court by using the CM/ECF system. I further certify that I mailed the foregoing document and

    the notice of electronic filing by first-class mail to the following non-CM/ECF participants:

    none.

                                                                    /s/ John R. Thomas
                                                                          Attorney
